NameCase   5:17-cv-02514-JGB-SHK Document 159 Filed 06/06/19 Page 1 of 1 Page ID #:1597
      and address:
J. Matthew Donohue
Holland & Knight LLP
2300 U.S. Bancorp Tower
111 S.W. 5th Avenue
Portland, Oregon 97204


                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA

Raul Novoa, individually and on behalf of all others similarly            CASE NUMBER
situated,.                                                               5:17-cv-02514-JGB-SHK

                                                          Plaintiff(s)
                                  v.
                                                                                      ORDER ON APPLICATION
The GEO Group, Inc..                                                         OF NON-RESIDENT ATTORNEY TO APPEAR
                                                                                 IN A SPECIFIC CASE PRO HAC VICE
                                                       Defendant(s).
The Court, having determined whether the required fee has been paid, and having reviewed the
Application of Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
Donohue, John M.                                  of Holland & Knight LLP
Applicant’s Name (Last Name, First Name & Middle Initial)                    2300 U.S. Bancorp Tower

(503) 517-2913              (503) 241-8014                                   111 S.W. 5th Avenue
Telephone Number             Fax Number                                      Portland, Oregon 97204
matt.donohue@hklaw.com
                    E-Mail Address                                           Firm/Agency Name & Address

for permission to appear and participate in this case on behalf of
The GEO Group, Inc.



Name(s) of Party(ies) Represented                                         Plaintiff(s)   Defendant(s)      Other:
and designating as Local Counsel
Wang, Stacey H.                                                          of Holland & Knight LLP
Designee’s Name (Last Name, First Name & Middle Initial)                     400 South Hope Street, 8th Floor
24519                     (213) 896-2480         (213) 896-2450              Los Angeles, California 90071
Designee’s Cal. Bar No.    Telephone Number          Fax Number
stacey.wang@hklaw.com
                     E-Mail Address                                          Firm/Agency Name & Address
 HEREBY ORDERS THAT the Application be:
     GRANTED.
     DENIED: for failure to pay the required fee.
             for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
             for failure to complete Application:
             pursuant to L.R. 83-2.1.3.2:       Applicant resides in California;         previous Applications listed indicate Applicant
              is regularly employed or engaged in business, professional,
                                                                      ssional, or other similar activities in California.
             pursuant to L.R. 83-2.1.3.4; Local Counsel:      is not member of Bar of thiss Court;
                                                                                              Cou
                                                                                                urrtt; does
                                                                                                       ddo
                                                                                                         oes not m
                                                                                                                 maintain
                                                                                                                  a ntain office in District.
                                                                                                                  ai
             because
 IT IS HEREBY FURTHER ORDERED THAT the Application                    caattio
                                                                          tio
                                                                           ion
                                                                            on fee,
                                                                               feee,
                                                                               fe e, iff paid:
                                                                                  e,     paaiid
                                                                                         p    d: bee rrefunded
                                                                                                         efundeed
                                                                                                         ef           not be refunded.
Dated June 6, 2019
                                                                                  U.S. District
                                                                                       Diisstr
                                                                                            trict Judge/U.S. Magistrate
                                                                                                             Mag
                                                                                                              agist
                                                                                                              agiistrate Judge

G–64 ORDER (5/16) (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY
                                                                    TORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                   Page 1 of 1
                                                                                                                     American LegalNet, Inc.
                                                                                                                     www.FormsWorkFlow.com
